Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (q)(3) POWER OF ATTORNEY We, the undersigned officers and Trustees of Eaton Vance Variable Trust, a Massachusetts business trust, do hereby severally constitute and appoint Alan R. Dynner, Thomas E. Faust Jr., James B. Hawkes,, Barbara E. Campbell or William J. Austin, Jr., or any of them, to be true, sufficient and lawful attorneys, or attorney for each of us, to sign for each of us, in the name of each of us in the capacities indicated below, this Post-Effective Amendment to the initial Registration Statement on Form N-1A filed by Eaton Vance Variable Trust with the Securities and Exchange Commission in respect of shares of beneficial interest of a new series, i.e. Eaton Vance VT Large-Cap Value Fund and other documents and papers relating thereto. IN WITNESS WHEREOF we have hereunto set our hands on the dates set opposite our respective signatures. Signature Title Date /s/ James B. Hawkes Trustee, President and Principal October16, 2006 James B. Hawkes Executive Officer /s/ Barbara E. Campbell Treasurer and Principal Financial October16, 2006 Barbara E. Campbell and Accounting Officer /s/Benjamin C. Esty Trustee October 16,2006 Benjamin C. Esty /s/Samuel L. Hayes, III Trustee October 16, 2006 Samuel L. Hayes, III /s/ William H. Park Trustee October 16,2006 William H. Park /s/ Ronald A. Pearlman Trustee October16,2006 Ronald A. Pearlman /s/Norton H. Reamer Trustee October 16, 2006 Norton H. Reamer /s/Lynn A. Stout Trustee October 16,2006 Lynn A. Stout /s/Ralph F. Verni Trustee October 16,2006 Ralph F. Verni
